United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3061
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Roger Roy Perry,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 10, 2007
                                Filed: August 16, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Roger Roy Perry pleaded guilty to possessing counterfeit currency, in violation
of 18 U.S.C. § 472, and conspiring to make and possess counterfeit currency, in
violation of 18 U.S.C. §§ 371 and 471-472. The district court1 sentenced him within
the advisory Guidelines range to 51 months in prison and 3 years of supervised
release. Perry challenges that sentence on appeal. His counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), and has moved to withdraw, and Perry has
filed a pro se supplemental brief. For the reasons discussed below, we affirm.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       First, the district court’s discretionary denial of Perry’s downward-departure
motion is unreviewable. See United States v. Morell, 429 F.3d 1161, 1164 (8th Cir.
2005). Also, Perry has not overcome the appellate presumption of reasonableness that
attaches to his sentence by showing that the court committed a clear error of judgment
in determining that a within-Guidelines-range sentence was appropriate despite his
poor health. See Rita v. United States, 127 S. Ct. 2456, 2468 (2007); United States
v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005). Next, the district court was entitled
to engage in judicial fact-finding within an advisory Guidelines system. See United
States v. Fazio, 487 F.3d 646, 657 (8th Cir. 2007). Last, Perry has not made a
substantial threshold showing that the government acted unconstitutionally or in bad
faith by not filing a substantial-assistance downward-departure motion. See United
States v. Marks, 244 F.3d 971, 976 (8th Cir. 2001). After reviewing the record
independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we conclude that there
are no non-frivolous issues for appeal. Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw.
                          ______________________________




                                         -2-